UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
UNITED STATES OF AMERICA                  )
                                          )
                                          )
            v.                            )                    Criminal No. 13-231-3 (ESH)
                                          )
STEPHEN WILLIAMS,                         )
                                          )
                        Defendant.        )
__________________________________________)

                          MEMORANDUM OPINION AND ORDER

       Defendant Stephen Williams, along with others, has been charged with conspiracy to

distribute and possession with intent to distribute one hundred grams or more of heroin and five

hundred grams or more of cocaine in violation of 21 U.S.C. § 846, a crime punishable by a

minimum of ten years imprisonment. See 21 U.S.C. § 841. The government requested a

detention hearing which was held by Magistrate Judge Kay on August 26, 2013. (See Detention

Memorandum (“Det. Mem.”) at 1, Aug. 28, 2013 [ECF No. 19].) At the conclusion of the

hearing, Magistrate Judge Kay held the defendant pending trial pursuant to 18 U.S.C. § 3142.

(See id. at 4.) Williams thereafter filed a motion to appeal Magistrate Judge Kay’s detention

order under 18 U.S.C. § 3145(b), which the government opposed. (Motion for Bond, Sept. 11,

2013 [ECF No. 29]; Memorandum in Opposition (“Opp.”), September 13, 2013 [ECF No. 31].)

The Court held a hearing on the motion on September 20, 2013, at which the Court issued an oral

ruling denying defendant’s motion. (See Hearing Transcript (“Tr.”) at 14.) This Memorandum

Opinion sets forth in further detail the basis for the Court’s ruling.
                                           DISCUSSION

       Under the Bail Reform Act, 18 U.S.C. § 3141 et seq., a judicial officer “shall order” a

defendant’s detention before trial if, after a hearing, “the judicial officer finds that no condition

or combination of conditions will reasonably assure the appearance of the person as required and

the safety of any other person and the community.” Id. § 3142(e). The judicial officer

considering the propriety of pretrial detention must consider four factors:

               (1) [t]he nature and circumstances of the offense charged,
               including whether the offense . . . involves . . . a controlled
               substance, [or] firearm;

                (2) the weight of evidence against the person;

                (3) the history and characteristics of the person, including . . . the
               person’s character, physical and mental condition, family ties,
               employment, financial resources, length of residence in the
               community, community ties, past conduct, history relating to drug
               or alcohol abuse, criminal history, and record concerning
               appearance at court proceedings; . . . and

                (4) the nature and seriousness of the danger to any person or the
               community that would be posed by the person’s release.

Id. § 3142(g). The government is required to demonstrate the appropriateness of pretrial

detention by clear and convincing evidence. See id. § 3142(f). However, when “there is

probable cause to believe that the [defendant] committed an offense for which a maximum term

of imprisonment of ten years or more is prescribed in the Controlled Substances Act (21 U.S.C. §

801 et seq.),” there is a rebuttable presumption that “no condition or combination of conditions

will reasonably assure the appearance of the [defendant] as required and the safety of the

community.” Id. § 3142(e). Considering each factor below, the Court agrees with the

Magistrate Judge that the government has met its burden and that defendant Williams has failed

to rebut the presumption against pretrial detention.



                                                   2
        First, the nature and circumstances of the offense favor continued detention. The grand

jury found that there is probable cause to believe that Mr. Williams was part of a conspiracy to

distribute and possession with intent to distribute cocaine and heroin, in violation of the

Controlled Substance Act, which is punishable by ten years to life. See 21 U.S.C. §§ 841, 846.

The evidence shows that Mr. Williams regularly visited—and may have resided at— a home in

Northwest D.C. where law enforcement found narcotics, a weapon, and at least two scales (a tool

regularly used in the narcotics trade) following his arrest. (See Opp. at 4; Tr. at 6-7.) 1 The

problematic nature and circumstances of the offense are further magnified by the fact that Mr.

Williams brought a minor child to a drug transaction. (See Det. Mem. at 1-2).

        Second, the weight of the evidence strongly favors continued detention. On the day of

Mr. Williams’s arrest, law enforcement observed him visiting the home of Mr. Curtis Malone, a

co-defendant and alleged co-conspirator. (Id.) Mr. Williams left Malone’s with a black bag. (Id.)

During a traffic stop, 2 law enforcement found $20,000 in cash in Mr. William’s vehicle, which is

obviously a very large amount of cash for one who works as a delivery driver, and a kilogram of

cocaine wrapped in greenish cellophane in the black bag. (Id.) An identical cellophane wrapped

kilogram of cocaine was found in Mr. Malone’s home where other narcotics and a weapon were

found. While Mr. Williams argues that he only became a subject of the government’s


1
  The defense argues that Mr. Williams never resided at this Northwest D.C. home. (Bond Motion at 3;
Tr. at 2-3.) In the Court’s view the government has produced sufficient evidence that Mr. Williams
resided—or at least spent significant time—at the home where weapons and drug paraphernalia were
found. (Tr. at 3.) This evidence includes photographs of Mr. Williams at the home, paternity paperwork
listing Mr. Williams as the father of a child whose mother resided at the home (though Mr. Williams’
address was listed at a home in Southeast D.C.), and geolocational data demonstrating Mr. Williams’
regular presence at the home early in the morning indicating that he resided there overnight. Law
enforcement also directly observed Williams departing the residence on a number of occasions. (See
Opp. at 4-5, n.2.)
2
 Defendant notes that the traffic stop may have constituted an illegal search. (Bond Motion at 3.)
However, the Court may not consider whether evidence will be suppressed for purposes of this motion.
See, e.g., United States v. Acosta, 769 F. Supp. 184, 186-87 (E.D. Pa. 1991).
                                                    3
investigation on August 9—the day of his arrest—the government proffered at the hearing that

Mr. Williams was known to the government “at least as early as July,” citing July telephone

conversations and a visit between Mr. Williams and Mr. Malone. (Tr. at 6.) Collectively, this

evidence strongly implicates Mr. Williams’ participation in a large-scale narcotics conspiracy.

       Third, defendant’s history and characteristics further favor his continued detention.

Despite Mr. Williams’ present employment and longstanding residence in the community, Mr.

Williams’ prior criminal record is significant. He has been convicted of possession of a

controlled substance and drug paraphernalia, attempted unlawful possession of ammunition,

carrying a pistol without a license, a felony Bail Reform Act violation, contempt, and fleeing

from a law enforcement officer. (Det. Mem. at 3; Opp. at 8-9.) In the Court’s view, these

convictions provide more than sufficient evidence of risk of flight, which the government only

needs to show by a preponderance of the evidence. See United States v. Vortis, 785 F.2d 327,

330 (D.C. Cir. 1986).

       Fourth, defendant’s potential danger to the community favors his continued detention.

Williams has been indicted as a member of a large-scale narcotics conspiracy, which constitutes

a serious threat to the community. (Det. Mem. at 3-4.) The search of the Northwest D.C. home

also resulted in the discovery of a weapon and ammunition. The Court agrees with Magistrate

Judge Kay that “[b]ased on the daily violence and shooting that occurs in the District of

Columbia as a result of drug trafficking, the combination of sufficient quantities of drugs to

engage in large-scale sales and the presence of a weapon and ammunition at his residence are

sufficient to find that [the defendant] poses a danger to the community.” (Id.)

       Considered together these factors show that Mr. Williams cannot overcome the law’s

presumption against pretrial release. Therefore, for the foregoing reasons, defendant’s motion



                                                 4
for reversal of the Magistrate Judge’s order of detention is hereby DENIED. In accordance with

18 U.S.C. § 3142(i), the Court hereby ORDERS that defendant remain in the custody of the

Attorney General for confinement in a corrections facility pending trial.

       SO ORDERED.

                                                                 /s/
                                                     ELLEN SEGAL HUVELLE
                                                     United States District Judge
DATE: September 23, 2013




                                                5